Citation Nr: 0405116	
Decision Date: 02/24/04    Archive Date: 02/27/04	

DOCKET NO.  01-07 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance pursuant to Chapter 30, 
Title 38, United States Code, Chapter 32, Title 38, United 
States Code or Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2001 
decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
appellant appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In May 2003, the 
Board returned the case to the RO for additional development, 
and the case was subsequently returned to the Board.


FINDINGS OF FACT

1.  All obtainable relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

2.  The appellant is not shown to have served in the active 
military, naval or air service, or served in the Selected 
Reserve.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance pursuant to Chapter 30, Title 38, United States 
Code, Chapter 32, Title 38, United States Code or 
Chapter 1606, Title 10, United States Code, have not been 
met.  38 U.S.C.A. §§ 101(2), (24), 3011, 3012, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 21.5040, 21.7042, 21.7540 
(2003); 10 U.S.C. 16132 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

When this case was previously before the Board in May 2003, 
the Board returned the case to the RO for additional 
development, including notifying the appellant of the 
provisions of the VCAA.  The RO did so in a letter dated in 
July 2003.  This included informing the appellant of the 
evidence necessary to substantiate his claim and the division 
of responsibilities between the appellant and the RO for 
obtaining that evidence.  The VA also has a duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this regard, relevant and probative evidence 
consists of verification of any service the appellant 
performed.  The RO requested verification of the appellant's 
service from the service department, and when that proved 
unsuccessful, the RO requested evidence from the appellant 
which would document that he served on active duty or in the 
Selected Reserve.  No response was received from the 
appellant to the RO's request for information.  As such, the 
Board finds that all relevant evidence obtainable without the 
appellant's assistance has been obtained.  

Despite essential compliance with the notice and assistance 
procedures of the VCAA, as will be explained below, the Board 
finds that the law, and not the evidence in this case as it 
currently stands is dispositive.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
law, and not the underlying facts or development of the facts 
are dispositive in the matter, the VCAA can have no effect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); DelaCruz 
v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable 
where law, not factual evidence, is dispositive).  Therefore, 
the Board finds that no further action is necessary under the 
VCAA in this case and that the case is ready for appellate 
review.  

A threshold requirement for any education benefits the 
appellant has requested is service in the Armed Forces either 
on active duty or in the Selected Reserve.  See 38 U.S.C.A. 
§§ 3011, 3012, 3221.  However, the RO has been unable to 
verify that the appellant had any such service and the 
appellant did not respond to the RO's request for any 
evidence the appellant may have that would document his 
service.

In the appellant's application for VA education benefits, he 
reported that he entered active duty in January 2000 and was 
still on active duty at the date of his application.  An 
application for compensation or pension benefits received in 
March 2001 shows the appellant reported that he entered 
active service in December 1983 and was separated from active 
service in March 1995.  A Veteran Identification Data 
computer printout dated in August 2001 indicates that the 
appellant had service from December 1983 to March 1985, but 
indicates that those dates were not verified.  

Following the Board's remand in May 2003, the RO contacted 
the service department in order to verify the appellant's 
service and was informed that they had been unable to locate 
any record pertaining to the appellant either in the 
electronic military personnel records system (locally or at 
NPRC in St. Louis), or 30D system or Navy locator.  It is 
also indicated that they had checked by name (all possible 
combinations), and Social Security numbers.  The RO was 
informed that if they had any other information available 
that would permit a further search, they would be glad to 
assist.  The RO then requested information from the appellant 
that would document active duty service or membership in the 
Selected Reserves.  This request was sent to the appellant in 
July 2003, and as of the date of this decision, no response 
has been received from the appellant with evidence verifying 
his service.

While there does not appear to be any specific regulation 
pertaining to the type of evidence necessary to establish 
requisite service for purposes of VA educational assistance, 
a regulation found at 38 C.F.R. § 3.203 provides guidance as 
to the type of evidence necessary to establish service for 
compensation, pension and survivor benefits.  When evidence 
is submitted by a claimant for purposes of establishing 
entitlement to VA benefits, the VA may accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
without verification from the appropriate service department 
if the document is a document issued by the service 
department, the document contains the needed information as 
to length, time and character of service and, in the opinion 
of the VA, the document is genuine and the information 
contained is accurate.  However, when a claimant does not 
submit evidence of service, the VA shall request verification 
of service from the service department.  Service department 
determinations are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In this case, the appellant has not submitted any evidence 
documenting his claimed service with his applications for VA 
benefits, nor has the service department been able to verify 
the appellant's service.  The RO specifically requested the 
appellant to submit evidence documenting his service, but he 
has not done so.  Without verification that the appellant had 
performed the requisite service, his claim for educational 
assistance cannot succeed.  Under these circumstances, the 
Board finds that basic eligibility for VA educational 
assistance has not been established.


ORDER

Basic eligibility for VA educational assistance pursuant to 
Chapter 30, Title 38, United States Code, Chapter 32, 
Title 38, United States Code or Chapter 1606, Title 10, 
United States Code, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



